SHAW, Justice,
concurring in part, dissenting in part.
I concur in the majority opinion with the following exception: I would allow the “voter approval of new taxes” initiative to remain on the ballot.
I. PROPOSED VOTER APPROVAL OF NEW TAXES AMENDMENT
The majority concludes that this initiative substantially affects specific provisions of the constitution without identifying those portions for the voters in violation of the principles established in Fine v. Firestone, 448 So.2d 984 (Fla.1984), and must be stricken from the ballot. I disagree. Section 101.161(1), Florida Statutes (1993), provides in relevant part:
Whenever a constitutional amendment or other public measure is submitted to the vote of the people, the substance of such amendment or other public measure shall be printed in clear and unambiguous language on the ballot.... The wording of *498the substance of the amendment or other public measure and the ballot title to appear on the ballot shall be embodied in the ... proposal.... The substance of the amendment or other public measure shall be an explanatory statement ... of the chief purpose of the measure.
Failure to state every specific ramification of a proposed amendment is not fatal where the summary adequately explains the amendment’s chief purpose. Carroll v. Firestone, 497 So.2d 1204, 1206 (Fla.1986).
I find the ballot summary sufficiently clear to give voters notice of its chief purpose, i.e., no new taxes can be imposed unless they are first cleared by the voters in the affected districts. I also find that the initiative has a logical and natural oneness of purpose and embraces but a single subject. In my opinion, it' complies with both article XI, section 3 of the Florida Constitution and section 101.161(1).
II. CONCLUSION
Based on the foregoing, I concur in part and dissent in part from the majority opinion. I add a caveat. By phrasing the title to the proposed amendments in the form of a question rather than a statement, the drafters flirt with invalidity. Under section 101.161(1), the title should be a succinct caption by which the proposal can be characterized, and this generally can be best accomplished through an affirmative assertion rather than a query.
KOGAN, J., concurs.